DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, 10, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino (US 5,667,215 A).
Regarding claim 1, Yoshino discloses a medium conveying apparatus comprising: a storage device 64; a feed roller 38 to feed a medium; and a processor 60 to determine whether a conveyance abnormality of the medium fed by the feed roller has occurred, store in the storage device that the conveyance abnormality has occurred and stop feeding of the medium when the processor determines that the conveyance abnormality has occurred, and notify a user of a cleaning instruction or a replacement instruction of the feed roller based on an occurrence degree of the conveyance abnormality for a plurality of media fed by the feed roller. See e.g. col. 6, lines 3-13.
Regarding claim 2, Yoshino discloses the medium conveying apparatus according to claim 1, wherein the occurrence degree of the conveyance abnormality is an occurrence rate (Q) of the conveyance abnormality with respect to the number of fed media. See col. 5, line 49 – col. 6, line 2.
Regarding claim 4, Yoshino discloses the medium conveying apparatus according to claim 1, wherein the processor calculates a slip rate (Q) between the feed roller and the medium fed by the feed roller, and notifies the user of the cleaning instruction or the replacement instruction of the feed roller further based on the slip rate. See col. 5, line 49 – col. 6, line 2.
Regarding claim 5, Yoshino discloses the medium conveying apparatus according to claim 4, wherein the processor calculates a moving average value of the slip rate in a predetermined number of media fed by the feed roller, and notifies the user of the cleaning instruction or the replacement instruction of the feed roller based on the moving average value. See col. 5, line 49 – col. 6, line 2.
Regarding claim 6, Yoshino discloses the medium conveying apparatus according to claim 5, wherein the processor does not notify the user of the cleaning instruction or the replacement instruction of the feed roller when the moving average value calculated from when the conveyance abnormality occurred last time to when the conveyance abnormality occurred this time, is equal to or less than a threshold. See col. 5, line 62 – col. 6, line 2.
Regarding claim 9, Yoshino discloses a method for notifying a user, comprising: feeding a medium, by a feed roller 38; determining whether a conveyance abnormality of the medium fed by the feed roller has occurred; storing in a storage device 64 that the conveyance abnormality has occurred and stopping feeding of the medium when it is determined that the conveyance abnormality has occurred; and notifying a user of a cleaning instruction or a replacement instruction of the feed roller based on an occurrence degree of the conveyance abnormality for a plurality of media fed by the feed roller. See e.g. col. 6, lines 3-13.
Regarding claim 10, Yoshino discloses the method according to claim 9, wherein the occurrence degree of the conveyance abnormality is an occurrence rate (Q) of the conveyance abnormality with respect to the number of fed media. See col. 5, line 49 – col. 6, line 2.
Regarding claim 12, Yoshino discloses the method according to claim 9, wherein a slip rate (Q) between the feed roller and the medium fed by the feed roller is calculated, and wherein the cleaning instruction or the replacement instruction of the feed roller are notified to the user further based on the slip rate. See col. 5, line 49 – col. 6, line 2.
Regarding claim 13, Yoshino discloses the method according to claim 12, wherein a moving average value of the slip rate in a predetermined number of media fed by the feed roller is calculated, and wherein the cleaning instruction or the replacement instruction of the feed roller is notified to the user based on the moving average value. See col. 5, line 49 – col. 6, line 2.
Regarding claim 14, Yoshino discloses the method according to claim 13, wherein the cleaning instruction or the replacement instruction of the feed roller are not notified to the user when the moving average value calculated from when the conveyance abnormality occurred last time to when the conveyance abnormality occurred this time, is equal to or less than a threshold. See col. 5, line 49 – col. 6, line 2.
Regarding claim 15, Yoshino discloses a computer-readable, non-transitory medium 60 storing a computer program, wherein the computer program causes a medium conveying apparatus including a storage device 64, and a feed roller 38 to feed a medium, to execute a process, the process comprising: determining whether a conveyance abnormality of the medium fed by the feed roller has occurred; storing in the storage device that the conveyance abnormality has occurred and stopping feeding of the medium when it is determined that the conveyance abnormality has occurred; and notifying a user of a cleaning instruction or a replacement instruction of the feed roller based on an occurrence degree of the conveyance abnormality for a plurality of media fed by the feed roller. See col. 5, line 49 – col. 6, line 28.
Regarding claim 16, Yoshino discloses the computer-readable, non-transitory medium according to claim 15, wherein the occurrence degree of the conveyance abnormality is an occurrence rate (Q) of the conveyance abnormality with respect to the number of fed media. See col. 5, line 49 – col. 6, line 2.
Regarding claim 18, Yoshino discloses the computer-readable, non-transitory medium according to claim 15, wherein a slip rate (Q) between the feed roller and the medium fed by the feed roller is calculated, and wherein the cleaning instruction or the replacement instruction of the feed roller are notified to the user further based on the slip rate. See col. 5, line 49 – col. 6, line 2.
Regarding claim 19, Yoshino discloses the computer-readable, non-transitory medium according to claim 18, wherein a moving average value of the slip rate in a predetermined number of media fed by the feed roller is calculated, and wherein the cleaning instruction or the replacement instruction of the feed roller is notified to the user based on the moving average value. See col. 5, line 49 – col. 6, line 2.
Regarding claim 20, Yoshino discloses the computer-readable, non-transitory medium according to claim 19, wherein the cleaning instruction or the replacement instruction of the feed roller are not notified to the user when the moving average value calculated from when the conveyance abnormality occurred last time to when the conveyance abnormality occurred this time, is equal to or less than a threshold. See col. 5, line 49 – col. 6, line 2.
Allowable Subject Matter
Claims 3, 7, 8, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Curtis Mayes, can be reached at (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759